UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7366



ROY DAVID PILKENTON,

                                              Plaintiff - Appellant,

          versus

DAVID K. SMITH, Warden; DOCTOR ROSTRAFENSKI,
Psychologist; LOUISE DIXON, Medical Department
Supervisor; ELIZABETH WAGNER, LPN; AMY WOOTEN,
LPN,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-94-116-R)


Submitted:   December 14, 1995            Decided:   January 17, 1996

Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roy David Pilkenton, Appellant Pro Se. Mark Ralph Davis, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia; Leigh
Thompson Hanes, Peter Duane Vieth, WOOTEN & HART, P.C., Roanoke,
Virginia, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order granting

judgment as a matter of law for the Defendants after a bench trial

on Appellant's 42 U.S.C. § 1983 (1988) claim that they were delib-

erately indifferent to his serious medical needs. We have reviewed

the record and the district court's opinion and find no reversible
error. Accordingly, we affirm on the reasoning of the district

court. Pilkenton v. Smith, No. CA-94-116-R (W.D. Va. Aug. 22,
1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2